Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 12, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed February 12, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00023-CV
____________
 
IN RE KRISTOFER THOMAS KASTNER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 8, 2009, relator, Kristofer Thomas Kastner, filed a petition for writ
of mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that this Court compel
the presiding judge of the 133rd District Court, Harris County, to set aside
the court=s order of December 11, 2008, which assessed sanctions against relator. 
On January 29, 2009, the presiding judge of the 127th District Court vacated
the December 11, 2008 order.  Relator=s requested relief is moot.  
Accordingly,
the petition for writ of mandamus is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Frost,
Brown, and Boyce.